Name: Commission Decision of 11 February 1997 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 95/296/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  tariff policy;  means of agricultural production;  international trade;  Europe
 Date Published: 1997-02-13

 Avis juridique important|31997D0116Commission Decision of 11 February 1997 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 95/296/EC (Text with EEA relevance) Official Journal L 042 , 13/02/1997 P. 0028 - 0032COMMISSION DECISION of 11 February 1997 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 95/296/EC (Text with EEA relevance) (97/116/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 95/296/EC of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC (3), as last amended by Decision 96/359/EC (4);Whereas a number of outbreaks of classical swine fever have occurred in Germany; whereas some of the outbreaks have occurred in parts with a high density of pigs and some in areas where the disease is present in the wild boar population;Whereas in view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States;Whereas Germany has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis;Whereas it appears essential to launch an information and inspection campaign concerning swill feeding;Whereas the protection measures introduced by Decision 95/296/EC, in the interest of clarity, must be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Germany shall not send pigs to other Member States unless the pigs:(a) come from an area outside the areas described in Annex I;(b) come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question.2. Movements of pigs to other Member States coming from areas outside the areas described in Annex I shall only be allowed following three days advance notification to the central and local veterinary authorities in the Member State of destination and dispatched by the local competent veterinary authority.Article 2 The health certificate provided for in Council Directive 64/432/EEC (6) accompanying pigs sent from Germany must be completed by the following:'Animals in accordance with Commission Decision 97/116/EC of 11 February 1997 concerning certain protection measures relating to classical swine fever in Germany`.Article 3 1. The Commission assisted by the Standing Veterinary Committee shall regularly review the classical swine fever situation in Germany and in particular the situation in the area described in Annex I.2. Germany shall with eight-day intervals present data on the classical swine fever situation in the format indicated in Annex III.3. When 45 days have elapsed since the last outbreak of classical swine fever has occurred in an area listed under an indent in Annex I the Commission shall within the context of the review referred to in paragraph 1 present a proposal to the Standing Veterinary Committee concerning the amendment or the withdrawal of the measures provided for in this Decision. The measures, however shall stay in place for at least 60 days.Article 4 1. Germany shall ensure that breeding pigs and production pigs do not leave the areas listed in Annex II to other parts of Germany unless the pigs:(a) come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question;(b) have been subject to a test for detecting:- antibodies to classical swine fever virus and found negative,- classical swine fever virus and found negative.The samples for serological and virological examination shall be collected in accordance with the provisions of Annex IV, point 1 of Directive 80/217/EEC. The laboratory examinations shall be carried out in accordance with the provisions of Annex I to the said Directive. For detection of virus, however an antigen detection Elisa test approved by the competent authority of Germany may be used.The examination for antibodies and virus/antigen shall be carried out within five days of certification;(c) have undergone a clinical examination on the farm of origin. The examination shall comprise all pigs and related facilities on the holding of origin. The clinical examination shall take place within 24 hours of loading;(d) are properly identified by eartags at the holding of origin and at any assembly centre so that these can be ascertained and traced back.2. The movement of pigs referred to in paragraph 1 shall only be allowed:- following three days advanced notification to the competent local veterinary authority responsible for the holding of destination and dispatched by the local veterinary authority,- to holdings of destination where the pigs are subject to official observation during a 30-day period after arrival.Such pigs must not be dispatched to another Member State.3. The pigs referred to in paragraph 1 shall during transport be accompanied by a health certificate issued by an official veterinarian. The means of transport shall be officially sealed.Article 5 Germany shall ensure that pigs for slaughter originating from a holding situated in the areas described in Annex II are slaughtered at:(a) slaughterhouses situated within the said areas whenever possible;or(b) slaughterhouses in Germany designated by the competent veterinary authorities. The means of transport shall be officially sealed.Article 6 Germany shall ensure that vehicles which have been used to transport pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 7 1. Germany shall take measures to prevent the spread of classical swine fever through the feeding of waste food (swill) to pigs; the measures shall include:(a) inspections twice a month of all holdings authorized to treat swill intended for feeding to pigs. The objective of the inspections shall be to verify the compliance with conditions of the issued authorization and the application of sanitary measures to prevent recontamination;(b) information on the spread of classical swine fever, disease eradication, the potential trade implications and on ways to ensure safe waste disposal. The information should target pig holders, hunters and owners of restaurants and similar catering facilities.2. By 1 June 1997 Germany shall present a report to the Commission on the implementation of the campaign referred to under paragraph 1 including at the level of each LÃ ¤nd:(a) the number of holdings authorized, in accordance with Article 15 (3) of Directive 80/217/EEC, to carry out treatment of swill to be fed to pigs;(b) the number of restaurants and similar catering facilities from which the collection of waste food (swill) is authorized;(c) the findings and actions taken in relation to inspections carried out.Article 8 The present Decision shall repeal Decision 95/296/EC.Article 9 The Member States shall amend the measures they apply to trade so as to bring them into compliance within this Decision. They shall immediately inform the Commission thereof.Article 10 This Decision is addressed to Member States.Done at Brussels, 11 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 182, 2. 8. 1995, p. 33.(4) OJ No L 138, 11. 6. 1996, p. 23.(5) OJ No L 47, 21. 2. 1980, p. 11.(6) OJ No 121, 29. 7. 1964, p. 1977/64.ANNEX I Land Mecklenburg-Western PomeraniaLand Lower SaxonyLand North Rhine-WestphaliaLand BremenLand Freistaat BayernKreise Prignitz and Ostprignitz-Ruppin in Land BrandenburgANNEX II All affected districts (Kreise ), i.e. all districts where outbreaks have been recorded or where protection or surveillance zones have been established:>TABLE>ANNEX III Classical swine fever report >START OF GRAPHIC>>END OF GRAPHIC>